By the Court.
Tbe judgment of tbe court in tbis action, rendered March 11, 1913 [152 Wis. 654], affirming tbe judgment of tbe circuit court for Dane county, having been reversed by tbe supreme court of tbe United States upon writ of error [see 231 U. S. 220], and tbe mandate of said last named court having been received and filed:
Now, therefore, it is ordered and adjudged, pursuant to tbe command of said mandate, that tbe judgment of affirmance aforesaid rendered by tbis court be and tbe same is in all things vacated and set aside and that tbe judgment of the said circuit court for Dane county be and tbe same is hereby in all things reversed without' costs, and that tbis cause be and tbe same is hereby remanded to the said circuit court with directions to enter judgment therein adjudging that tbe order of tbe said Railroad Commission involved in tbis action was and is void, and setting aside and vacating tbe same.